Citation Nr: 1134962	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD"), anxiety and dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for PTSD and anxiety.  

In May 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

A review of the claims folder reveals that, although the issues of entitlement to service connection for peripheral neuropathy of the hands and feet were also denied in the September 2008 rating decision, on his VA Form 9 (Appeal to the Board of Veterans' Appeals ), the Veteran indicated that he only wished to appeal the issue of entitlement to service connection for PTSD.  Accordingly, the Board finds that the issues of entitlement to service connection for peripheral neuropathy of the hands and feet have been withdrawn from appellate consideration.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has PTSD as a result of a combat stressor.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of record establishes that he has PTSD as a result of a combat stressor.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2010).

The Veteran states that, while on active duty service in Vietnam, he volunteered for temporary duty to assist in moving bodies in and out of the morgue.  He claims that on one occasion, while moving a body bag with another soldier, the body slipped out of the bag and the Veteran saw the nearly severed head of the deceased soldier, which fell back and hit him in the shoulder.  He says that this event was very traumatic and resulted in his developing PTSD.  

As an initial matter (and as will be discussed in greater detail below), the Board observes that the Veteran has not received a confirmed PTSD diagnosis from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Accordingly, his claim is not subject to the recently-amended relaxed evidentiary standard provisions discussed above, and therefore, to prevail on his claim, he must demonstrate medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.   

In this regard, the Board notes that, although a review of the Veteran's service treatment reports fails to show a diagnosis of PTSD, they do reveal that, between April and June 1969, he was seen in the psychiatry clinic four times.  It is noted that on at least two of these occasions, he received routine therapy.  The general notes do not specify additional information and do not contain a diagnosis.  The Veteran separated from service in November 1969.  His October 1969 service separation examination revealed normal findings in the psychiatric area.

With regard to the issue of whether the Veteran's claimed stressor occurred, review of his DD-214 shows that he served with the 6200 Supply Squadron as an inventory management specialist.  There is no indication, however, that he served in combat.  Nonetheless, the Board observes that in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service stressor, where the claimant had submitted evidence that his unit was subjected to rocket attacks.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  See also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  In this case, the claims folder contains a memorandum documenting PTSD stressor corroboration research by the RO.  The memorandum concludes that the Veteran's claim that he was exposed to combat stress while on active duty in Vietnam was confirmed and his stressor was verified.   The Board has reviewed this memorandum, and the lay statement referred to therein, and agrees that the reported stressor event has been confirmed.

The Veteran's claims folder contains no evidence that he either sought treatment for, or received a diagnosis of any mental health disorder until many years after service.  Of record is a letter dated January 2010 from private licensed psychologist, T. McKenna, Ph.D.  Dr. McKenna noted the Veteran's self-described history of having come in contact with the body of a deceased soldier and said that the memory of the event caused him to re-experience the incident both while sleeping and awake, and caused continuing and pronounced insomnia.  He also noted that the Veteran suffered from depression and anxiety.  After noting that he had administered several diagnostic tests, including the Beck Anxiety Inventory and the Beck Depression Inventory, he opined that the Veteran clearly met the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV") criteria for PTSD, chronic, based on the traumatic episode; he added that specific symptoms could be supplied upon request.  

In July 2007, the Veteran was afforded a VA PTSD compensation and pension examination.  The examiner made several observations, including findings that, although the Veteran met the criterion for re-experiencing, some of his symptoms were also co-morbid with depression.  He also found that the Veteran denied other criteria symptoms, such as avoidance of experiences that remind him of the stressor, and said there was some suggestion of possible exaggeration of his symptoms.  He concluded that it was likely that some of the Veteran's distress was related to other psychosocial stressors, including financial problems and marital discourse, as opposed to just being related to his time in service.  He therefore opined that it was not at least as likely as not that the Veteran met the full criteria of PTSD based on his in-service experiences, especially since PTSD had not been a focus of his treatment until recently.  

Also of record are two additional private PTSD evaluations.  The first, dated September 2010, is from a Dr. I. Sletten, who noted that the Veteran appeared to be genuinely depressed and in need of treatment.  He found that, although the Veteran honestly complained about issues with his marriage, he also displayed cardinal signs of PTSD, including an inability to be around others, concentration problems, and substance abuse immediately following his in-service stressor.  He concluded that the Veteran's experiences in service had contributed substantially to his disability.  Nonetheless, he diagnosed him on Axis I (clinical disorders) with major depressive disorder, on Axis II (personality and developmental disorders) with PTSD, and on Axis IV (severity of psychosocial stressors) with trauma of military experiences and work problems.  He added that the Veteran "deserve[d] a careful evaluation to establish his symptoms with his disability."

The third private PTSD evaluation is dated March 2011 and is from licensed psychologist, Dr. J. Tuorila.  He noted that his evaluation included a review of the Veteran's previous VA compensation and pension examination and his service treatment records, which showed that he had been in Vietnam between November 1966 and February 1969 and had sought psychiatric treatment shortly thereafter while stationed at Clark Air Force Base in the Philippines.  After observing that the Veteran met each criterion in the DSM-IV for a diagnosis of PTSD and performing a psychological diagnostic test, Dr. Tuorila diagnosed the Veteran on Axis I with PTSD, delayed onset, chronic, with secondary depression.  He opined that the Veteran's symptoms, including sleep disorders, nightmares, intrusive thoughts, avoidance behaviors, and symptoms of increased arousal, were more likely than not secondary to his traumatic experiences while unloading body bags in DaNang, Vietnam.  

 III.  Conclusion

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In addition, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, although the VA compensation and pension examiner concluded that the Veteran did not met the criteria for a primary diagnosis of PTSD, the Board notes that her opinion may have been based on an inaccurate factual premise; specifically, her evaluation did not appear to take into account the complete evidence of record, notably, the service treatment reports, which demonstrated that the Veteran had sought psychiatric treatment while still in service immediately after leaving Vietnam.  

Notwithstanding this possibility, in considering the opinion of the VA examiner and that of the private physician, Dr. Tuorila, as well as the opinion of Dr. Stetten, it is obvious that there is a disagreement regarding the appropriate Axis I diagnosis/diagnoses, and the Board does not find sufficient reason to favor one opinion over another.  As discussed above, under the so-called "benefit-of-the-doubt" rule, in order for the Veteran to prevail, there need not be a preponderance of evidence, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, supra.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Therefore, resolving reasonable doubt in favor of the Veteran, competent medical evidence establishes a diagnosis of PTSD related to a confirmed stressor.  Accordingly, service connection for PTSD is warranted.  See 38 C.F.R. § 3.102 (2010).

Finally, the Board notes that, although the medical treatment records demonstrate that the Veteran has been diagnosed with anxiety and dysthymia/major depressive disorder, these are frequently symptoms of PTSD, with duplicative or overlapping symptomatology.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If service connection were to be awarded for another psychiatric disability, the Veteran would receive no greater compensation as any service-connected psychiatric disorder would be rated under the same schedular criteria (38 C.F.R. § 4.130) as used for PTSD.  Moreover, separate ratings for anxiety and/or dysthymia would constitute an evaluation of the same disability under various diagnoses, known as "pyramiding," which is generally to be avoided.  38 C.F.R. § 4.14 (2010).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


